Case: 13-10029   Date Filed: 03/04/2014   Page: 1 of 2


                                                     [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10029
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 3:12-cr-00062-MCR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ELVIN ORLANDO GUERRERO-MARADIAGA,
a.k.a. Elvin Orlando Guerrero-Marodiaga,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (March 4, 2014)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-10029     Date Filed: 03/04/2014    Page: 2 of 2


      Robert Augustus Harper, III, appointed counsel for Elvin Orlando

Guerrero-Maradiaga in this direct criminal appeal, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Guerrero-Maradiaga’s conviction and sentence are AFFIRMED.




                                          2